Citation Nr: 1339624	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hemorrhoids.  

2. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as major depressive disorder.  

3. Whether new and material has been submitted in order to reopen a claim of entitlement to service connection for a low back disorder. 

4. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a right shoulder disorder, to include a disorder to the right clavicle.

5. Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and diagnosed as major depressive disorder.

6. Entitlement to service connection for a low back disorder. 

7. Entitlement to service connection for a right shoulder disorder. 

8. Entitlement to service connection for a right knee disorder. 

9. Entitlement to service connection for a left great toe disorder. 

10. Entitlement to service connection for a disorder to the middle finger of the right hand.

11. Entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 1965.

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran later testified before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that, with relation to the claims are being adjudicated, it has been previously reviewed by RO or are not relevant.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

The issue of entitlement to service connection for a dental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a low back disorder, a right shoulder disorder, a right knee disorder, and a disorder of the right middle finger, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a July 2011 letter, the Veteran requested that his claim for entitlement to service connection for hemorrhoids be withdrawn; at the time of his hearing before the Board in August 2013, he also withdrew his claim for service connection for a left great toe disorder.

2. In a November 1999 rating decision, the claims of entitlement to service connection for a low back disorder and right shoulder disorder were denied on the basis that neither could be related to active duty service.  

3. The evidence added to the record since the November 1999 decision became final, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claim of service connection for a right shoulder disorder. 

4. The evidence added to the record since the November 1999 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disorder. 

5. In an August 2002 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder was denied on the basis that such a diagnosis could not be related to a verified stressor.  

6. The evidence added to the record since the August 2002 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder. 

7. PTSD has been related to active service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for hemorrhoids and a left great toe disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2. The November 1999 rating decision that denied the Veteran's claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3. The evidence received subsequent to the November 1999 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

4. The November 1999 rating decision that denied the Veteran's claim for entitlement to service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5. The evidence received subsequent to the November 1999 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

6. The August 2002 rating decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

7. The evidence received subsequent to the August 2002 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

8. PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

In this case, in a July 2011 letter, the Veteran requested that his claim of entitlement to service connection for hemorrhoids be withdrawn.  At the time of his hearing before the Board in August 2013, the Veteran also withdrew his claim for service connection for a left great toe disorder.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal as to these claims.


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in April 2005 and August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, it does not appear that the Veteran was informed of the evidence required to reopen his previously denied claim for a right shoulder disorder.  However, this is of no prejudice to the Veteran.  Specifically, a Decision Review Officer explained this issue to the Veteran at an informal conference in June 2012.  After this conference, the issue was readjudicated in February 2013.  Therefore, the Board may presume that the Veteran had knowledge of what evidence he needed to submit.  As such, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

To the extent that the claims are being adjudicated, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility and his own statements in support of his claim.  

A VA examination with respect to the Veteran's psychiatric claim was also obtained in October 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As is relevant here, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, low back disorder and right shoulder disorder.  His claim for a low back disorder was originally denied by the RO in September 1969 on the basis that, although there was evidence of in-service complaints of low back symptoms, there was insufficient evidence to indicate that his current low back symptoms were related to his in-service complaints.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim

In May 1999, the Veteran submitted a claim to reopen his previously denied claim for a low back disorder, and also submitted an original claim for a right shoulder disorder.  In a November 1999 decision, the RO determined that none of the evidence related to his low back complaints was new and material, as it "essentially duplicates evidence which was previously considered and is merely cumulative or redundant."  The RO also denied the Veteran's right shoulder claim on the basis that, although there was evidence of arthritis in the right shoulder, there was no competent evidence linking this disorder to active duty service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of these claims.  

The evidence at the time of the last final denial of these claims include the Veteran's service treatment records, VA examinations from July 1969 and June 1974, VA treatment records from August 1999, and private treatment note from December 1973.  The evidence incorporated into the record since the last final denial of the claim includes a VA examination from October 2012, VA treatment notes from May 1999 to January 2000, November 2001 to August 2005, and April 2007 to January 2013. 

With regard to the Veteran's acquired psychiatric disorder claim, low back, and right shoulder claims, the Board concludes that these claims should be reopened.  First, regarding the Veteran's low back and right shoulder complaints, the evidence includes a statement from April 2007, where a fellow sailor recalled that the Veteran fell through a hatch and injured himself while on board ship.  Not only is this evidence "new," in that it was not part of the record prior to the last final denial of this claim, it is also "material" to the claim, as it relates to an unestablished fact necessary to warrant service connection.  Namely, the fact that the Veteran was injured in service and it corroborates the Veteran's contention that he has experienced symptoms since that time.  

As for the Veteran's acquired psychiatric disorder claim, service connection for PTSD was originally denied by the RO in November 1999 on the basis that a current diagnosis of PTSD was not shown.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving this decision.  See Buie, 24 Vet. App. at 242.  

In November 2001, the Veteran submitted a new claim seeking service connection for PTSD.  In an August 2002 rating decision, the RO acknowledged that the Veteran had a current diagnosis of PTSD and reopened the claim.  However, service connection was again denied on the basis that this diagnosis was not related to a stressor that could be verified.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving this decision.  Id.  This represents the last final denial of this claim.  

Since the August 2002 rating decision became final, the evidence includes a number of treatment notes that not only diagnose him with PTSD, but also relate this diagnosis to some of the stressors asserted by the Veteran.  For example, in a private progress note in June 2009, he reported feeling PTSD symptoms resulting from a bombing campaign he participated in and being pushed off a pier, both of which occurred in 1964, and his involvement in a race riot in 1963.  The evidence also includes statements from private psychiatrists in May 2010 and June 2012, both of which contain diagnoses of PTSD that was related to a bombing operation his ship conducted during the Vietnam War.  Not only is this evidence "new" in that it was not reviewed by the RO before the last final denial of the claim, but it is also "material," because it is probative to an unestablished fact necessary to support the claim.  Namely, it relates a diagnosis of PTSD to a stated stressor.  

Therefore, the Board concludes that new and material evidence has been submitted to reopen the claims of entitlement to service connection for a psychiatric disorder, a back disorder, and right shoulder disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service Connection

As is relevant here, the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which has been diagnosed both as PTSD and depression.  Although his psychiatric disorder claim has been historically claimed as one for PTSD, a claim of entitlement to service connection for any psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board will also consider entitlement to service connection for any non-PTSD psychiatric diagnoses.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a), and may be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection will also be presumed for arthritis if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  

On the other hand, non-psychotic psychiatric disorders are not considered "chronic," and may not be service connected under 38 C.F.R. § 3.303(b).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board first addresses the Veteran's claim for service connection for PTSD, which is subject to separate evidentiary requirements.  In order to establish service connection for PTSD, there must be a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  A diagnosis of PTSD must meet the requirements of the American Psychiatric Association's Diagnostic and Statistical Manual on Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

Under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2013).

However, where VA determines that the Veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy but the claimed stressor is unrelated to the combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2013); West v. Brown, 7 Vet. App. 70 (1994).

The regulations regarding PTSD claims were also amended during the course of this appeal by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-52 (effective July 13, 2010).  Under the amended regulation, the extensive development normally required to corroborate stressors asserted by non-combat veterans was not required where lay testimony alone to established the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity," so long as there was a diagnosis of PTSD by a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) related to the fear of such activities.  38 C.F.R. §3.304(f)(3).

For purposes of the amended regulations, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843-52).

Here, the Veteran has asserted that he has PTSD due to a number of stressors during his service in the Navy, including being pushed off a pier into the water by another crewman, and observing a crewmember being blown overboard by jet exhaust.  He also claims to have developed PTSD symptoms based on a fear of hostile activity, which was characterized by a period of shore bombardment from his ship while off the coast of Vietnam, and his involvement in a race riot that occurred in Norfolk, Virginia, in 1963.  

After a careful review of the evidence, the Board has determined that service connection for PTSD is warranted.  In so concluding, the Board notes the opinion of the VA October 2012 examiner who concluded that although the Veteran endorsed numerous PTSD symptoms, his VA treatment records did not support a diagnosis of PTSD, noting that there was no compelling evidence that his symptoms related to military stressors.  However, the Veteran is not required to produce compelling evidence to warrant a link between his claimed stressor and a diagnosis of PTSD.  Consequently, the Board finds that the examiner's opinion is based on an inaccurate premise and is therefore worth little or no probative value.  

On the other hand, the record also reveals outpatient treatment records containing diagnoses of PTSD between 2007 to 2013, which include two statements from May 2010 and June 2012 that specifically diagnosed him with PTSD as secondary to his claimed stressors.  Indeed, the Veteran's long-time clinical psychologist noted in June 2012 that he continued to meet the DSM-IV criteria for PTSD for which he had been receiving treatment at his clinic since at least June 2007, and that the military stressors that formed the basis of this diagnosis included witnessing bombings in the Gulf of Tonkin, being unable to get out from under a jet just before its take off, being involved in a race riot at which time people were sustaining serious injury, and being shoved off a high pier by a fellow service member.  The Board further notes that at the time of his hearing before the Board, the Veteran credibly testified with respect to these stressors, and his testimony was consistent with earlier statements contained within the record.  When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In addition, while the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).

Consequently, as the Board finds the Veteran's consistent statements to be by themselves sufficient evidence that they occurred, and there being no evidence submitted directly contradicting the veracity of those statement, and further, because those stressors have formed the basis of a current diagnosis of PTSD under DSM-IV, the Board will give the Veteran the benefit of the doubt, and find that service connection for PTSD is warranted.  As there is no other psychiatric disorder that an examiner has linked to military service, and no basis has been proffered to show how another current psychiatric disorder may be linked to service, the Board finds that there it is not necessary to remand this matter for further development in this regard and that entitlement to service connection for a psychiatric disorder other than PTSD is not warranted.  


ORDER

The issue of entitlement to service connection for hemorrhoids is dismissed.

The issue of entitlement to service connection for a left great toe disorder is dismissed.

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and diagnosed as major depressive disorder, is granted and the claim is reopened.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a low back disorder is granted, and the claim is reopened.

New and material having not been submitted, the application to reopen a claim of entitlement to service connection for a right shoulder disorder, to include a disorder to the right clavicle, is granted.

Service connection for PTSD is granted.


REMAND

As for the Veteran's claims regarding his low back, right shoulder, right knee, right middle finger, and right toe disorder, the Board determines that these claims should be remanded.  First, since there is evidence of an injury as a result of a fall onto the right side of the Veteran's body in service, and evidence of current disorders with respect to the low back, right shoulder, right knee, and right middle finger, a VA examination is appropriate in order to determine whether any current low back, right shoulder, right knee, and/or right middle finger disability are related to his in-service injury.  Additionally, recent service VA treatment records indicate that he is receiving private treatment for his low back symptoms.  For example, a treatment note in August 2012 indicates that he has been seen at both Akron City Hospital, in Akron, Ohio, and South Pointe Hospital, in Cleveland, Ohio.  Therefore, an effort should also be made to acquire these records. 

As for his the right great toe disorder, the Veteran has asserted that his symptoms were caused (or at least exacerbated) by the corrective surgical treatment he received for a bunion.  While it is difficult to discern the precise course of treatment he has received for this disorder, it is evident that he has undergone a number of surgeries to the right great toe.  A July 2009 treatment note reflects that he, at the very least, underwent a cheilectomy in 2005 and a bunionectomy in 2007.  This treatment note also indicates that the corrective pins that were placed there had migrated and caused additional pain.  

Compensation shall be awarded for disorders that were: (1) not the result of the Veteran's willful misconduct; (2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and (3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151 (West 2002 & Supp. 2013).

In order to establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

Here, while the Veteran has undergone a number of surgeries to his right foot, it is not immediately clear whether the requirements of 38 U.S.C. § 1151 have been met.  Therefore, a VA examination and opinion is also required for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire any records of low back treatment that may be available from the VA Medical Center in Cleveland, Ohio, or any other VA medical facility since January 2013.  

If the Veteran has undergone any relevant private treatment related to his low back, right shoulder, right knee, and right middle finger symptoms, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.  All such available documents should be associated with the claims folder.  Particular attention should be given to the private treatment he has received from Akron City Hospital, in Akron, Ohio, and South Pointe Hospital, in Cleveland, Ohio.  

2.  Schedule the Veteran for a VA examination that is directed specifically toward his low back, right shoulder, right knee, and right middle finger complaints.  The claims folder must be provided for the examiner's review.  The examiner is asked to express an opinion as to whether it is whether it is at least as likely as not (i.e., a 50 percent possibility or greater) that any low back, right shoulder, right knee, and right middle finger disorders are related to active duty service.  

This opinion must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports.  The examiner should consider the Veteran's lay statements regarding the incurrence of this disorder.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination that is directed specifically toward his right great toe disorder.  The examiner is asked to express an opinion as to whether the proximate cause of the Veteran's right great toe disorder either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, and (B) whether his continued symptoms are an event that was not reasonably foreseeable.

The examiner should be mindful that the proximate cause of a veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2013).

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case; provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


